DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27, line 5 “and” is incomplete. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, 22 of U.S. Patent No. 9,992,891 (Pakula et al). Although the claims at issue are not identical, they are not patentably distinct from each other because Pakula et al disclose:
Re claim 35, an electronic device comprising: 
a housing member (enclosure support structure)(col. 19, line 35) formed from a metal material (col. 19, line 43); and 
a display assembly coupled to the housing member and comprising: a glass member (cover member formed of glass)(col. 19, line 29), an outer surface of the glass member defining a front surface of the electronic device; a display element coupled to an inner surface of the glass member (col. 20, line 2); and 
a protective element (peripheral structure)(col. 19, line 30) formed from a polymer material (plastic)(col. 19, lines 41-42), coupled to a peripheral portion of the inner surface of the glass member (col. 19, lines 30-31)(col. 20, lines 17-19), and at least partially defining a periphery of the display assembly (col. 20, lines 17-19).
Re claim 36, wherein: the protective element abuts the housing member; and the housing member defines a side surface (sidewall) of the electronic device (col. 19, lines 38-39).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 35, 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al (US 2009/0257207).
Re claim 35, Wang et al disclose an electronic device (10) comprising: a housing member (12) formed from a metal material [0050]; and a display assembly coupled to the housing member and comprising: a glass member (62) [0052], an outer surface of the glass member defining a front surface of the electronic device (Fig 18); a display element (66) coupled to an inner surface of the glass member [0052]; and a protective element (14) formed from a polymer material (plastic)[0078], coupled to a peripheral portion of the inner surface of the glass member, and at least partially defining a periphery of the display assembly (Fig 18).
Re claim 36, wherein: the protective element abuts the housing member; and the housing member defines a side surface of the electronic device (Fig 18).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 21, 23-25, 28-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2009/0257207) in view of in view of Chang et al (US 2011/0050054).
Re claim 21, Wang et al disclose an electronic device (10) comprising: a metal [0050] housing member (12) defining a first portion of an exterior surface of the electronic device; and a display assembly coupled to the metal housing member and comprising: a glass cover (62) having an outer surface that defines a second portion of the exterior surface; and a display element (66) coupled to an inner surface of the glass cover; and a protective element (14) formed from a polymer material (plastic)[0078], but does not disclose the protective element being molded to the glass cover and surrounds the display element.
Re claim 23, wherein: the glass cover defines a set of side surfaces that extend from the outer surface to the inner surface; and the protective element is molded to at least one side surface of the set of side surfaces of the glass cover (Fig 18).
Re claim 24, wherein: the first portion of the exterior surface defined by the metal housing member includes a first portion of an exterior side surface of the electronic device; and the protective element defines a second portion of the exterior side surface of the electronic device (Fig 18),

Re claim 28, Wang et al disclose an electronic device comprising: a display assembly comprising: a display element (66); a cover window (62) positioned over and coupled to the display element; and a element (14) comprising a polymer material (plastic) [0078] and defining a side surface of the display assembly; and a housing member (12) formed from a metal material [0050], defining a side surface of the electronic device, and coupled to the element of the display assembly (Fig 18), but does not disclose the element being molded.
Re claim 31, wherein: the housing member defines a first portion of a side surface of the electronic device; and the element defines a second portion of the side surface of the electronic device (Fig 18).
Re claim 32, wherein the cover window is formed from a glass sheet [0052].

The teaching as discussed above does not disclose wherein at least one side surface of the set of side surfaces defines a chamfer (re claim 25), wherein the molded element is molded to the cover window; and the polymer material surrounds the display element (re claim 29), wherein the molded element is molded to a side surface of the cover window (re claim 30).
Chang et al teach a mold element (31), the molded element is molded to the cover window [0024]; and the polymer material surrounds the display element (Fig 3), wherein the molded element is molded to a side surface of the cover window (Fig 3)[0024], wherein at least one side surface of the set of side surfaces defines a chamfer(338).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to mold the mold element to the side surface of the cover window for forming a gapless connection between the cover window and the molded element.

Claim 26, 27, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2009/0257207) in view of Chang et al (US 2011/0050054) and Zou et al (US 2010/0061044).
Re claim 27, wherein: the second portion of the exterior surface defined by the glass cover includes a first portion of a front surface of the electronic device; and the protective element defines a second portion of the front surface of the electronic device (Fig 18).
The teaching as discuss above does not disclose wherein the protective element of the display assembly is coupled to the metal housing member with an adhesive (re claim 26), wherein the display assembly is coupled to the housing member by an adhesive layer (re claim 34).
Zou et al teach a display assembly or protective element is coupled to housing member by an adhesive layer [0004]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the adhesive layer with the housing of Wang et al for securing the display assembly element to the housing.

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2009/0257207) in view of Zou et al (US 2010/0061044).
The teaching as discuss above does not disclose wherein the protective element is coupled to the housing member by an adhesive layer (re claim 37).
Zou et al teach a protective element which is coupled to housing member by an adhesive layer [0004]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the adhesive layer with the housing of Wang et al for securing the protecting element to the housing.

Allowable Subject Matter
Claims 22, 33, 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847